Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS reference submitted on 08 February 2022 has two references that have been lined through, the ‘418 Verstraeten and the ‘512 Gardner et al. references.  Examiner notes that these references were missing an extra “0”.  Examiner has included these references on the Notice of References Cited, thereby correcting the error.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney John Wahl on 26 April 2022.

The application has been amended as follows: 
Please amend claims 1, 5, 11, 12, 15, 19, and 20.


	Claim 1, line 16 is amended to claim, “a first sensor coupled to the spline drive roller for sensing position of the endless”.
	
	Claim 5, line 1 is amended to claim, “The apparatus according to claim 3 further comprising a fourth sensor”.

	Claim 11, line 16 is amended to claim, “a first sensor coupled to the spline drive roller for sensing endless belt position”.
	Claim 11, line 18 is amended to claim, “rollers each for sensing position of plurality of follower rollers relative to a flexible”.
	Claim 11, line 19 is amended to claim, “lance hose sandwiched between plurality of follower rollers and the endless belt;”.

 	Claim 12, line 2 is amended to claim, “operably to compare each of a plurality of flexible lance hose positions with each”.

	Claim 15, line 10 is amended to claim, “operable to press each follower toward one of the drive roller

	Claim 19, line 1 is amended to claim, “The apparatus according to claim 17 wherein the sensor are Hall effect”.

	Claim 20 is amended to claim, “The apparatus according to claim 15 wherein the drive motor has a flat annular toothed disc fastened to a motor rotor within a motor housing and the sensors are Hall effect sensors fastened to the motor housing.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claims 1, 11, and 15, claiming a flexible high pressure fluid cleaning lance drive apparatus comprising: a housing; at least one drive motor having a drive axle and a drive roller; a plurality of guide rollers on fixed axles; an endless belt wrapped around the drive roller and the guide rollers; a bias member supporting a plurality of follower rollers, wherein the bias member is operable to press each follower roller toward the drive roller or the guide rollers to frictionally grip a flexible lance hose sandwiched between the follower rollers and the endless belt; a first sensor coupled to the drive roller for sensing position of the endless belt; a second sensor coupled to a first one of the follower rollers for sensing position of the first one of the follower rollers relative to the flexible lance; and a first comparator coupled to the first and second sensors operable to determine a first mismatch between the first follower roller and the endless belt.
The closest prior art of record is that of U.S. Patent Application Publication No. 20170321976 to Barnes. Barnes teaches a flexible high pressure fluid cleaning lance drive apparatus comprising: a housing; at least one drive motor having a drive axle and a drive roller; a plurality of guide rollers on fixed axles; an endless belt wrapped around the drive roller and the guide rollers; a bias member supporting a plurality of follower rollers, wherein the bias member is operable to press each follower roller toward the drive roller or the guide rollers to frictionally grip a flexible lance hose sandwiched between the follower rollers and the endless belt. Barnes does not teach a first sensor coupled to the drive roller or one of the guide rollers for sensing position of the endless
Since claims 1, 11, and 15 are allowed, claims 2-10, 12-14, and 16-20 which depend thereon are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711